DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 repeats the phrase “diametrically opposed,” and always has a comma after it, but it does not appear that use of the comma in this positon is grammatically needed.  Please review and make appropriate correction if required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The terms "high thermal conductivity" and “good dielectric properties” in claim 13 are relative terms which renders the claim indefinite.  The terms "high thermal conductivity" and “good dielectric properties” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination "high thermal conductivity" and “good dielectric properties” will be treated as “thermal conductivity" and “dielectric properties” respectively.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-7, 9-10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Byztek et al. (German Patent publication DE102011081830A1).
Regarding claim 1, Byztek discloses an electrical heating device for a heating or air-conditioning device of a motor vehicle (see title), the heating device comprising: a heating block that includes a plurality of electrical heating elements having at least one heater (fig. 4, 70, heater) and at least one contact (76, first contact layer) that electrically contact the heater (fig. 4 depicting 76 contacting 72, heating element); and a plurality of radiator elements (74, heat exchanger, shown with a plurality of ribs as described in para. [0032]) that are thermally connected (84, intermediate layer described as thermally conductive in para. [0032]) to the heater for transferring heat from the heater to a medium flowing against the radiator elements, the heater having two diametrically opposed, wide side surfaces (fig. 4 showing 72, heating element, as being roughly rectangular with two opposite surfaces being wider) and two diametrically opposed, narrow side surfaces (fig. 4 showing 72, heating element, as being roughly rectangular with two opposite surfaces being narrower), wherein the contact electrically contacts the heater on the diametrically opposed, narrow side surface or the contact electrically contacts the heater on the diametrically opposed, wide side surfaces in diagonally opposite areas (76, contact layer and 78 contact layer being diametrically opposed), viewed laterally, each of which is adjacent to one of the diametrically opposed, narrow side surfaces (each contact being adjacent to one narrow side surface).

Regarding claim 2, Byztek discloses the electrical heating device according to claim 1, as described above, and Byztek further discloses wherein the heater is 

Regarding claim 3, Byztek discloses the electrical heating device according to claim 1, as described above, and Byztek further discloses wherein the contact is designed as electrically conductive (see para. [0006] where the contact is described as an electrically conductive material consisting of metal), metallic, profile, which planarly abuts the narrow side surfaces of the heater (see fig. 4 where 76 or 78, contact layer, planarly abuts the narrow side surface where the narrow side surface and 76/78 come into contact).

Regarding claim 4, Byztek discloses the electrical heating device according to claim 1, as described above, and Byztek further discloses wherein the contact has at least one contact surface, which, in its extension height in parallel to the narrow side surface of the heater which it abuts, essentially has approximately the same or a shorter extension height than the contacted, narrow side surface of the heater (see fig. 4 where 76 or 78, contact layer, in its extension height in parallel to the narrow side surface essentially has approximately the same height as the narrow side surface).

Regarding claim 5, Byztek discloses the electrical heating device according to claim 1, as described above, and Byztek further discloses wherein the heater is electrically contacted by the at least one contact in two diagonally opposite corner areas in the area of the wide side surfaces (see fig. 4 wherein 76 or 78, contact layer, 

Regarding claim 6, Byztek discloses the electrical heating device according to claim 1, as described above, and Byztek further discloses wherein the contact is designed as electrically conductive (see para. [0006] where the contact is described as an electrically conductive material consisting of metal), metallic, profiles, which planarly abut the wide side surfaces of the heater in diagonally opposite areas, viewed laterally. metallic, profile, which planarly abuts the narrow side surfaces of the heater (see fig. 4 where 76 or 78, contact layer, planarly abuts the wide side surface where the wide side surface and 76/78 come into contact).

Regarding claim 7, Byztek discloses the electrical heating device according to claim 1, as described above, and Byztek further discloses wherein the contact is disposed in a recess in a corner area of the heater (see fig. 4 where contact layer 76 and 78 are inserted into a recess area of 72, heater element, all the way up to item 80 and 82 respectively [recess outlined in the examiner annotated picture below]).

    PNG
    media_image1.png
    915
    1151
    media_image1.png
    Greyscale

Regarding claim 9, Byztek discloses the electrical heating device according to claim 1, as described above, and Byztek further discloses wherein the heater and/or the contact are electrically insulated in the direction of the radiator elements with the aid of an electrical insulating element (see 84 and 86, compressible intermediate layer, which is described as heat conducting but electrically nonconductive in para. [0015]).

Regarding claim 10, Byztek discloses the electrical heating device according to claim 1, as described above, and Byztek further discloses wherein the arrangement of the heater and the contact of a heating element is covered or surrounded by at least 

Regarding claim 13, Byztek discloses the electrical heating device according to claim 9, as described above, and Byztek further discloses wherein the electrical insulating element is made from a plastic material or from a ceramic material or from another material having a high thermal conductivity and good dielectric properties (see para. [0015] wherein the compressible intermediate layer can in particular be formed by a heat-conducting film [i.e. high thermal conductivity], for example a silicone film, in which electrically non-conductive ceramic particles can be embedded, or an elastic adhesive layer, and wherein the compressible intermediate layer can be designed to be electrically insulating [i.e. a good dielectric property]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byztek in view of Bohlender et al. (US Pub. 20180160480) and Batliwalla et al. (US Pat. 4777351).
Regarding claim 8, Byztek discloses the electrical heating device according to claim 1, as described above, but is silent on wherein the spacing between said contacts is greater than twice the extension of the heater on the narrow side surface.
Bohlender teaches wherein the spacing between said contacts (figs. 10-12, the set of two 42 contact strips, which extends down into 130, contact ridges) is greater than twice the extension of the heater on the narrow side surface (see distances in figs. 10-12 and para. [0065 and 66 which described dimension B being greater that D by a factor of at least 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byztek to incorporate the teachings of Bohlender by having wherein the spacing between said contacts is greater than twice the extension of the heater on the narrow side surface.  Doing so is applying a known technique (Bohlender’s maintaining a separation distance) to a known device (Byztek electrical heating device contacts) ready for improvement to yield predictable results of providing a safe distance ratios to prevent “hot-lines” as taught by Batliwalla (see col. 2 lines 1 thru 42).



Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byztek in view of Taguchi (US Pub. 20100282729).
Regarding claim 11, Byztek discloses the electrical heating device according to claim 1, as described above, but is silent on wherein the arrangement of the heater and the contact of a heating element is disposed in a tube element together with at least one electrical insulating element.
Taguchi teaches wherein the arrangement of the heater and the contact of a heating element is disposed in a tube element (see fig. 4, 11, tube, which encapsulates 20, heater element, and 40a and 40b, electrode members) together with at least one electrical insulating element (15 insulating sheet).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byztek to incorporate the teachings of Tagushi by having wherein the arrangement of the heater and the contact of a heating element is disposed in a tube element together with at least one electrical insulating element.  Doing so the use of known technique (Taguchi’s housing the components in a tube) to improve similar devices (heater of Byztek) in the same way by providing a housing to provide the heater with water resistance heating fluids which prevents electrical faults, as taught by Taguschi (see para. [0007]).

Regarding claim 12, Byztek in view of Tagushi teach the electrical heating device according to claim 11, as described above, but is silent on wherein the radiator element rests on an outside of a tube.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byztek in view of Tagushi to incorporate the further teachings of Tagushi by having wherein the radiator element rests on an outside of a tube.  Doing so the use of known technique (Taguchi’s housing the components in a tube while delivering heat to a fluid via a radiator) to improve similar devices (heater of Byztek) in the same way by providing a housing to provide the heater with water resistance heating fluids which prevents electrical faults while providing heat to the fluid, as taught by Taguschi (see para. [0007]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL STUART POETZINGER whose telephone number is (313)446-4873.  The examiner can normally be reached on Tuesday to Friday, 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL S. POETZINGER/Examiner, Art Unit 3761 

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761